DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 1, 12, 16, 17, 21, 29, 30, 32, 33, 39, 43, 44, 46, 47, 53, 54 and 56-63 are pending upon entry of amendment filed on 6/29/22.

Claims 1, 12, 16, 17, 21, 29, 30, 32, 33, 39, 43, 44, 46, 47, 53, 54 and 56-63 are under consideration in the instant application. 

3.	      Applicant’s IDS filed on 6/29/22 have been acknowledged.

4.	In light of Applicant’s amendment to the claims filed on 6/29/22 and the response filed on 6/29/22, the rejections of record have been withdrawn.  

The currently amended claims require administration of anti-CD123 antibody conjugate set forth in SEQ ID NO:5-10 at a dose of 0.045mg/kg once per 21 day cycle.

5.	 The following new ground of rejections are necessitated by Applicant’s amendment filed on 6/29/22.

6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1, 12, 16, 17, 21, 29, 30, 32, 33, 39, 43, 44, 46, 47, 53, 54 and 56-63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Specifically, there is insufficient written description to demonstrate that Applicant was in possession of the claimed genus of DNA alkylating agent as in claim 1.  Although it is deemed the claimed DNA alkylating agent is IGN DNA alkylator is DGN-549C and further evidenced by IMGN632 collectively as an immunoconjugate as in currently amended claim 56-63, the instant specification fails to disclose the genus of DNA alkylating agent as in claim 1.

The guidelines of the Examination of Patent Applications Under the 35 U.S.C. 112, §1 “Written Description” Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see specially page 1106 column 3).

The instant claims are drawn to compositions in treatment of hematologic malignancy comprising a huge genus of structurally distinct DNA alkylating agents which include various anticancer drugs.  This would encompass any nitrogen mustards, nitrosourea, platimum based chemotherapeutic drugs just to name few genus.  Thus, claims would encompass structurally cyclophosphamide, chloromethine, carmustine, busufan, cisplatin or procarbazines and more.  There is no art recognized correlation between structure and function of such classes of the molecules exemplified in conjugation of anti-CD123 antibody.  The instant specification does not disclose a correlation between genus encompassed by the DNA alkylating agent other than DGN459C evidenced by IMGN632.  Further, the disclosed species are not sufficiently representative of the huge genus encompassed by the present claims.  Thus, one of skilled in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus of the claimed pharmaceutical compositions.  See Eli Lilly, 119 F, 3d 1559, 43, USPQ2d, 1398.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 1, 12, 16, 17, 21, 29, 30, 32, 33, 39, 43, 44, 46, 47, 53, 54 and 56-63 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2017/0029514 (IDS reference, of record) in view of Kovtun et al (Blood Advances, vol 2, p.849-858, 2018, newly cited, IDS reference).

The ‘514 publication administration of huCD123-CysMab-D5 in treatment of AML (Examples 24-30).  The D5 (note [560]) is equivalent of the sulfonated DGN-549-C structure of claim 56 (without claimed SEQ ID NO:3-4, note p. 181 for structure and preparation) and 10ug/kg, 0.56mg/kg or 0.8 mg/kg of huCD123-CysMab-D5 is administered intraperitoneally or subcutaneously.

Given that the SEQ ID NO:28 and 35 encompasses the claimed CDR’s of SEQ ID NO:5-10 (claims 20, 24, 40, 42) and it meets the limitations of claim 1.

The induction of AML in examples 24-26 reads on hematologic malignancy and the treatment plan of cancer using huCD123-CysMabD5 includes acute myeloid leukemia (AML) as well as blastic plasmacytoid dendritic cell neoplasm (BPDCN) and ALL ([0870-0871]).  

Further, the ‘514 publication teaches detection of CD123 in malignant model via cytotoxic assays and claims 29-30 are included in this rejection (Examples 10-11).  

The ‘514 publication includes treatment of ALL, AML, BPDCN ([301-302]), full length CD123 antibody of SEQ ID NO:51, 54 that are identical to the claimed SEQ ID NO:3-4 of claim 56 ([454-458]) with IgG1 and kappa chains of known sequences ([345-353], [517] p. 58-60) and intravenous administrations ([864-865]).

The ‘514 publication includes administrations of immunoconjugate comprising CD123 at day 14 (Example 14) and day 15, Day 5 and Day 27 (Example 24, e.g. reads on once in 21 day).

Further, example 30 summarizes the toxicity and reduction of baseline, multiple administrations read on prior line of therapies and claims 39 and 44 are included in this rejection.

Therefore, it is well within the purview of one of ordinary skill in the art at the time the invention was made to replace antibody of choice with the claimed full length SEQ ID NO:3-4 as various derivatives of the CD123 sequences.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use intravenous administrations, 1-3 times of administrations within 21 days.

As discussed above, various derivations are taught by the ‘514 publication, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP2144.05.  

In addition, the Kovtun et al reference teaches that the single dose of 40ug/kg of IMGN632 (p. 854, col. 1) is efficacious.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize single administration taught by the Kovtun reference into the various treatment method taught by the ‘514 publication.  Note 21 day cycle is suggested in the ‘514 publication.

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the utilization single dose would reduce cost of cancer therapy while providing efficacious regimen for parallel cancer therapies. 

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

11.	No claims are allowable.

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
August 3, 2022

/YUNSOO KIM/Primary Examiner, Art Unit 1644